Allowably Notice
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

				Examiner’s Note
2.	Per after-final amendment filed 1/24/22, Claims 11, 13 – 17 and 22 were cancelled. 

Reasons for Allowance
3.	The specific method steps and structural features required by claims 19 – 21 and 23 - 26 are not anticipated or obviated by the prior art of record. Specifically the prior art of record fail to teach the limitations of:
4.	Regarding claims 19 – 21 and 23 – 26 (per board decision of 6/8/20), Closest prior art revealed after a thorough search of the prior art fail to teach the following limitations:
5.	Regarding independent claim 19 (per board decision of 6/8/20), the Closest prior art (Galyean (US 6290565) and Fiegener (US 20090137323) fail to disclose the following limitations:
further including updating the attribute information for each toy part based on the video game play.
6.	Regarding independent claim 20 (per board decision of 6/8/20), the Closest prior art (Galyean (US 6290565) and Hong (US 20080081694)) fail to disclose the following limitations:
wherein the attribute information includes at least health of the toy part.
7.	Regarding independent claim 21 (per board decision of 6/8/20), the Closest prior art (Galyean (US 6290565) and Ha (US 20070015582)) fail to disclose the following limitations:
and wherein the attribute information includes at least an experience level of the toy part.
8.	Regarding independent claim 23 (per board decision of 6/8/20), the Closest prior art (Galyean III (US 6290565) and in view of Kawai (US 4869701)) fail to disclose the following limitations:
the toy parts each including an identification of the toy part,
at least one of the toy parts storing attribute information for a character representing the toy assembly in game play;
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715 

/KANG HU/Supervisory Patent Examiner, Art Unit 3715